Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/22/2022 has been entered. Claims 1-11 remain pending in the application.  Applicant’s amendments to the Specification and Claims  have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/16/2022. New grounds of rejections necessitated by amendments are discussed below.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
In claim 1, “has received antistatic pretreatment” is being interpreted as a product-by process-limitation (see MPEP 2113). Product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The broadest reasonable interpretation of “the film layer has received antistatic pretreatment” is any layer having an antistatic characteristic.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20090197296 A1) in view of Shimizu et al. (US 20090008142 A1) and Hilder et al. (US 20140127669 A1).
Regarding claim 1, Martin teaches a sample support (abstract; Figs. 1A-1C), comprising: 
an absorbent membrane layer (absorbent pad 20), which is based on a nonwoven polyolefin (paragraph [0027], “polypropylene”) and which has at least one take-up region with blood constituents (paragraph [0042], “blood”), and 
a film layer (paragraph [0023] teaches the reaction pad 19,22 is covered with a protective film, i.e. the “film layer” is interpreted as the protective film on the reaction pad) based on a plastic (paragraph [0026] teaches the device can be made of a variety of materials, such as plastic films including polyethylene), 
wherein the absorbent membrane layer and the film layer are connected to one another mechanically in a subregion of the sample support (Fig. 1C shows panel 200b, which comprises the reaction pad comprising a protective film, connected to a region of the sample support 12a, i.e. the dashed lines, which comprises the absorbent member layer), 
wherein the absorbent membrane layer and the film layer are not connected to one another mechanically in the at least one take-up region (Fig. 1C shows the absorbent pad 20 not mechanically connected to the protective film on the reaction pad 19,22 in the at least one take-up region; wherein the at least one take-up region is interpreted as any region on element 20), and 
wherein, when the sample support is placed onto a uniformly horizontal surface, the absorbent membrane layer covers the film layer at least in the at least one take-up region (Fig. 1C and paragraph [0021] teach the sample support is capable of being closed, wherein the panel 200b, which comprises the reaction pad comprising a protective film, would be capable of covering the absorbent pad 20).
While Martin teaches blood can be applied to the device (paragraph [0042]), Martin fails to teach the absorbent membrane layer has at least one take-up region with dried blood constituents and wherein the film layer has received antistatic pretreatment.
Shimizu teaches a sample support (abstract) comprising a porous layer is capable of holding blood and the multilayer assembly can be used as a blood test paper (paragraphs [0172]-[0173]). Shimizu teaches a film layer (paragraph [0442], “PET film”) based on a plastic, wherein the film layer has received antistatic pretreatment (paragraph [0442], “antistatically treated”). Shimizu teaches that solid bases are subjected to surface treatment such as antistatic treatment (paragraph [0329]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin to incorporate the teachings of Shimizu to provide wherein the film layer has received antistatic pretreatment. Doing so would utilize known surface treatments of bases or substrates, which would have a reasonable expectation successfully reduce static effects of the film layer. Furthermore, it would have been obvious to choose an antistatic treatment from a finite, number of identified, predictable solutions for ways to treat and improve a substrate as taught by Shimizu, i.e. it would have been obvious to try the antistatic pretreatment to improve the characteristic of the sample support.
Martin in view of Shimizu fail to teach the absorbent membrane layer has at least one take-up region with dried blood constituents.
Hilder teaches the use of porous polymer membranes as a medium for drying and storage of biological samples, such as blood (abstract). Hilder teaches that dried blood spotting is now a common established practice for the quantitative and qualitative screening of metabolic disorders in newborns (paragraph [0003]) and routinely applied to epidemiological studies (paragraphs [0004]-[0005]). Hilder teaches the porous polymer membrane material is selected from polyolefin, such as polypropylene (paragraph [0017]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin in view of Shimizu to incorporate the teachings of Hilder to provide the absorbent membrane layer has at least one take-up region with dried blood constituents. Doing so would have a reasonable expectation of successfully holding and storing a blood sample for analysis. Furthermore, one of ordinary skill in the art would be motivated to have modified Shimizu’s multilayer assembly in view of Hilder and arrive at the claimed invention to use Martin’s sample support to perform common blood analysis as taught by Hilder.
	If it is determined that Martin fails to teach the film layer is based on a plastic, it would have been obvious to modify Martin to provide the film layer as based on a plastic. Doing so would utilize known materials in the art of films, as taught by Martin (paragraph [0026]), which would have reasonable expectation of protecting the reaction pad.
Regarding claim 2, modified Martin fails to explicitly wherein the plastic is a polyester.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Martin to provide wherein the plastic is a polyester. Doing so would utilize known materials in the art of films, as taught by Martin (paragraph [0026]), which would have reasonable expectation of protecting the reaction pad.
Regarding claim 3, modified Martin fails to teach wherein the polyester is polyethylene terephthalate (PET).
Shimizu teaches exemplary preferred supports included polyethylene terephthalate films (paragraph [0321]) from the points typically of handleability, strength, and thermal stability (paragraph [0321]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Martin to further incorporate the teachings of Shimizu to provide wherein the polyester is polyethylene terephthalate (PET). Doing so would utilize known polyester materials, which would have a reasonable expectation of successfully providing a film layer to protect the reaction pad.  Furthermore, it would have been obvious to choose PET from a finite number of identified, predictable materials for a plastic film layer, i.e., it would have been obvious to try the specific structure of PET, to optimize the handleability, strength, and thermal stability of the film layer.
Regarding claim 4, modified Martin further teaches wherein the film layer has received antistatic pretreatment such that the film layer has an antistatic agent at least in a subregion of a surface of the film layer (Shimizu, paragraph [0442], “antistatically treated” implies that the layer has an antistatic agent in at least a subregion of the surface of the layer).
If it is determined that modified Martin fails to teach wherein the film layer has received antistatic pretreatment such that the film layer has an antistatic agent at least in a subregion of a surface of the film layer, Hilder teaches antistatic agents can be used in the matrix material (paragraph [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Martin to provide wherein the film layer has received antistatic pretreatment such that the film layer has an antistatic agent at least in a subregion of a surface of the film layer. Doing so would have a reasonable expectation of successfully treating the film layer to be antistatic.
Regarding claim 5, Martin further teach wherein the nonwoven polyolefin is selected from the group consisting of polyethylene, polypropylene, polymethylpentene, polyisobutylene, and polybutylene (paragraph [0027], “polypropylene”).
Regarding claim 6, Martin further teach wherein the nonwoven polyolefin is polypropylene (paragraph [0027], “polypropylene”).
Regarding claim 7, Martin further teaches wherein the sample support comprises: 
at least one structural support (Fig. 1C and paragraph [0026], interpreted as the substrate panels 100b and 200b comprising semi-rigid material such as paper or cardboard stock) which can be adjusted between a first configuration and a second configuration, 
wherein in the first configuration, when the sample support is placed onto the uniformly horizontal surface, the at least one structural support permits distancing of the absorbent membrane layer from the film layer (shown in Fig. 1C), and 
wherein in the second configuration, when the sample support is placed onto the uniformly horizontal surface, the absorbent membrane layer covers the film layer at least in the at least one take-up region (Fig. 1C, paragraph [0022] teaches the film layer on the reaction pad is capable of covering the absorbent pad when folded).
Note that the functional recitations that describe the at least one structural support are given patentable weight to the extent which effects the structure of the claimed sample support. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114.
Regarding claim 11, modified Martin fails to teach wherein said film layer has received antistatic pretreatment on both sides.
Shimizu teaches a film layer (paragraph [0442], “PET film”) based on a plastic, wherein the film layer has received antistatic pretreatment (paragraph [0442], “antistatically treated”). Shimizu teaches that solid bases are subjected to surface treatment such as antistatic treatment (paragraph [0329]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Martin to further incorporate the teachings of Shimizu to provide wherein said film layer has received antistatic pretreatment on both sides. Doing so would utilize known surface treatments of bases or substrates, which would have a reasonable expectation successfully reduce static effects of the film layer. Furthermore, it would have been obvious to choose an antistatic treatment from a finite, number of identified, predictable solutions for ways to treat and improve a substrate as taught by Shimizu, i.e. it would have been obvious to try the antistatic pretreatment on both sides to improve the characteristic of the sample support.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al. (US 4604264 A) in view of Shimizu et al. (US 20090008142 A1) and Hilder et al. (US 20140127669 A1).
Regarding claim 1, Rothe teaches a sample support (Fig. 1), comprising: 
an absorbent membrane layer (2), and 
a film layer (multifilar polyamide fabric layer 5) based on a plastic (column 5, lines 17-34 teaches a multifilar polyamide fabric layer 5),
wherein the absorbent membrane layer and the film layer are connected to one another mechanically in a subregion of the sample support (Fig. 1 shows element 5 is connected to glass fiber fleece 2 at hinge 6), 
wherein the absorbent membrane layer and the film layer are not connected to one another mechanically in the at least one take-up region (Fig. 1 shows areas of element 5 that are not mechanically connected to element 2), and 
wherein, when the sample support is placed onto a uniformly horizontal surface, the absorbent membrane layer covers the film layer at least in the at least one take-up region (Fig. 1 shows element 5 covering, but not mechanically connected to, element 2).
While Rothe teaches the absorbent member is a glass fiber fleece that allows plasma component of blood to penetrate (column 5, lines 35-48), Rothe fails to teach the absorbent member is based on a nonwoven polyolefin and which has at least one take-up region with dried blood constituents; and wherein the film layer has received antistatic pretreatment.
Shimizu teaches a sample support (abstract) comprising a porous layer is capable of holding blood and the multilayer assembly can be used as a blood test paper (paragraphs [0172]-[0173]). Shimizu teaches a film layer (paragraph [0442], “PET film”) based on a plastic, wherein the film layer has received antistatic pretreatment (paragraph [0442], “antistatically treated”). Shimizu teaches that solid bases are subjected to surface treatment such as antistatic treatment (paragraph [0329]). Shimizu teaches usable supports include nonwoven fabrics or porous films made from materials including polyolefins, such as Teflon (paragraph [0290]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothe to incorporate the teachings of Shimizu to provide wherein the film layer has received antistatic pretreatment. Doing so would utilize known surface treatments of bases or substrates, which would have a reasonable expectation successfully reduce static effects of the film layer. Furthermore, it would have been obvious to choose an antistatic treatment from a finite, number of identified, predictable solutions for ways to treat and improve a substrate as taught by Shimizu, i.e. it would have been obvious to try the antistatic pretreatment to improve the characteristic of the sample support.
Modified Rothe fails to teach the absorbent member is based on a nonwoven polyolefin and which has at least one take-up region with dried blood constituents.
Hilder teaches the use of porous polymer membranes as a medium for drying and storage of biological samples, such as blood (abstract). Hilder teaches that dried blood spotting is now a common established practice for the quantitative and qualitative screening of metabolic disorders in newborns (paragraph [0003]) and routinely applied to epidemiological studies (paragraphs [0004]-[0005]). Hilder teaches the porous polymer membrane material is selected from polyolefin, such as polypropylene (paragraph [0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothe in view of Shimizu to incorporate the teachings of Hilder to provide the absorbent member is based on a nonwoven polyolefin (i.e. polypropylene) and which has at least one take-up region with dried blood constituents. Doing so would have a reasonable expectation of successfully holding and storing a blood sample for analysis. Furthermore, one of ordinary skill in the art would be motivated to have modified Shimizu’s multilayer assembly in view of Hilder and arrive at the claimed invention to use Rothe’s sample support to perform common blood analysis as taught by Hilder.
Furthermore, it would have been obvious to choose a nonwoven polyolefin (i.e. polypropylene) from a finite number of identified, predictable materials for absorbing a sample (Hilder, paragraph [0017]; Shimizu, paragraph [0290]), i.e., it would have been obvious to try the specific structure of a nonwoven polyolefin, to improve absorption of a sample.
Regarding claim 2, modified Roth fails to teach wherein the plastic is a polyester.
Rothe teaches that known problems of test papers can be overcome by using a multifilar fabric or fleece, preferably polyester or polyamide (column 2, lines 27-31). Rothe teaches an embodiment that uses a polyester fleece (column 6, lines 31-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Rothe to substitute Rothe’s polyamide with polyester. Doing so would be a simple substitution of multifilar fabric or fleece as taught by Rothe, which would have a reasonable expectation of successfully improving problems found in test strips. Furthermore, it would have been obvious to choose polyester from a finite number of identified, predictable materials for a carrier layer (Rothe, column 2, lines 27-31, polyester or polyamide), i.e., it would have been obvious to try the specific structure of polyester, to optimize absorption of a sample.
Regarding claim 3, modified Rothe fails to explicitly teach wherein the polyester is polyethylene terephthalate (PET).
Hilder teaches a porous polymer matrix material comprises at least one polyester, such as polyethylene terephthalate (paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Rothe to further incorporate the teachings of Hilder to provide wherein the polyester is polyethylene terephthalate (PET). Doing so would utilize known polyester materials, which would have a reasonable expectation of successfully providing a carrier layer.  Furthermore, it would have been obvious to choose PET from a finite number of identified, predictable materials for a carrier layer (Hilder, paragraph [0021]), i.e., it would have been obvious to try the specific structure of PET, to optimize absorption of a sample.
Regarding claim 4, modified Rothe further teaches wherein the film layer has received antistatic pretreatment such that the film layer has an antistatic agent at least in a subregion of a surface of the film layer (Shimizu, paragraph [0442], “antistatically treated” implies that the layer has an antistatic agent in at least a subregion of the surface of the layer).
If it is determined that modified Rothe fails to teach wherein the film layer has received antistatic pretreatment such that the film layer has an antistatic agent at least in a subregion of a surface of the film layer, Hilder teaches antistatic agents can be used in the matrix material (paragraph [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Rothe to provide wherein the film layer has received antistatic pretreatment such that the film layer has an antistatic agent at least in a subregion of a surface of the film layer. Doing so would have a reasonable expectation of successfully treating the film layer to be antistatic.
Regarding claim 5, modified Rothe further teaches wherein the nonwoven polyolefin is selected from the group consisting of polyethylene, polypropylene, polymethylpentene, polyisobutylene, and polybutylene (see above claim 1; Hilder, paragraph [0017], polypropylene).
Regarding claim 6, modified Rothe further teaches wherein the nonwoven polyolefin is polypropylene (see above claim 1; Hilder, paragraph [0017], polypropylene).
Regarding claim 7, Rothe further teaches wherein the sample support comprises: 
at least one structural support (Fig. 1, interpreted as hinge 6 and transparent film 3) which can be adjusted between a first configuration and a second configuration (column 5, lines 35-48 teaches pressure is applied to the transparent film 3 to make the film layer 4 come into contact with the separate plasma that is on the glass fiber fleece 2, thus the first configuration is interpreted as the configuration shown in Fig. 1 and the second configuration is the configuration when the transparent film 3 is pressed down to the glass fiber fleece 2), 
wherein in the first configuration, when the sample support is placed onto the uniformly horizontal surface, the at least one structural support permits distancing of the absorbent membrane layer from the film layer (Fig. 1), and 
wherein in the second configuration, when the sample support is placed onto the uniformly horizontal surface, the absorbent membrane layer covers the film layer at least in the at least one take-up region (column 5, lines 35-48 teaches pressure is applied to the transparent film 3 to make the film layer 4 come into contact with the separate plasma that is on the glass fiber fleece 2, the second configuration is the configuration when the transparent film 3 is pressed down to the glass fiber fleece 2).
Regarding claim 11, modified Rothe fails to explicitly teach wherein said film layer has received antistatic pretreatment on both sides.
Shimizu teaches a film layer (paragraph [0442], “PET film”) based on a plastic, wherein the film layer has received antistatic pretreatment (paragraph [0442], “antistatically treated”). Shimizu teaches that solid bases are subjected to surface treatment such as antistatic treatment (paragraph [0329]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Rothe to further incorporate the teachings of Shimizu to provide wherein said film layer has received antistatic pretreatment on both sides. Doing so would utilize known surface treatments of bases or substrates, which would have a reasonable expectation successfully reduce static effects of the film layer. Furthermore, it would have been obvious to choose an antistatic treatment from a finite, number of identified, predictable solutions for ways to treat and improve a substrate as taught by Shimizu, i.e. it would have been obvious to try the antistatic pretreatment on both sides to improve the characteristic of the sample support.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 09/22/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103, specifically regarding the limitation of the membrane layer and the film layer NOT mechanically connected in the take-up region, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Martin et al. (US 20090197296 A1) in view of Shimizu et al. (US 20090008142 A1) and Hilder et al. (US 20140127669 A1); and Rothe et al. (US 4604264 A) in view of Shimizu et al. (US 20090008142 A1) and Hilder et al. (US 20140127669 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McGeehan et al. (US 5234813 A) teaches a sample support (Fig. 1) comprising an absorbent membrane layer (112) and film layer (111) not connected to one another mechanically in at least one take-up region (Fig. 1).
Deneke et al. (EP 0262445 A1) teaches a sample support (Fig. 1) comprising an absorbent membrane layer (11) and film layer (3a) not connected to one another mechanically in at least one take-up region (Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798  

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797